                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 FRED SHANGIN, DENISE
 BERESKIN, MICHAEL ENRIGHT,
 and CECIL KALMAKOFF,

                        Plaintiffs,

                   v.                       Case No. 3:19-cv-00299-SLG-DMS

 DALE L. CARLSON, in personam;
 and the F/V TAJAHA, USCG ID
 Number 644238, HER ENGINES,
 MACHINERY, APPURTENANCES
 AND CARGO, in rem,

                        Defendants.


      ORDER OF DISMISSAL WITHOUT PREJUDICE WITH RETAINED
                         JURISDICTION

      Before the Court at Docket 14 is Plaintiffs’ Motion to Dismiss Without

Prejudice. The plaintiffs informed the Court that a settlement has been reached

between the parties and the precise payment terms have been reduced to writing

and agreed to (Dkt. 14). Although they seek dismissal, the plaintiffs asked the

Court to retain jurisdiction over this matter until the final installment of the

settlement is paid in mid-August 2020, at which time the Plaintiffs state they will

promptly notify the Court of the status of settlement (Dkt. 14).

      No opposition to the motion was filed. The motion was referred to the

Honorable Magistrate Judge Deborah M. Smith. At Docket 16, Judge Smith issued




     Case 3:19-cv-00299-SLG-DMS Document 17 Filed 08/07/20 Page 1 of 3
her Report and Recommendation, in which she recommended that the motion be

granted in accordance with the terms of the proposed order at Docket 14-1. No

objections to the Report and Recommendation were filed.

          The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in w hole or in

part, the findings or recommendations made by the magistrate judge.” 1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court grant the Motion to

Dismiss Without Prejudice.             The Court has reviewed the Report and

Recommendation and agrees with its analysis. Accordingly, the Court adopts the

Report and Recommendation, and IT IS ORDERED that the Motion to Dismiss

Without Prejudice is GRANTED. The Court retains jurisdiction over this matter

until Plaintiffs inform the Court that the settlement is finalized and seek a dismissal



1   28 U.S.C. § 636(b)(1).
2   Id.
3 United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:20-cv-00299-SLG, Shangin, et al. v. Carlson, et al.
Order of Dismissal without Prejudice with Retained Jurisdiction
Page 2 of 3
          Case 3:19-cv-00299-SLG-DMS Document 17 Filed 08/07/20 Page 2 of 3
with prejudice of all claims against the defendants. Plaintiffs shall promptly, but no

later than August 31, 2020, notify the Court of the status of settlement by either

moving to dismiss all claims stated or stateable in this action with prejudice, each

party to bear their own costs and attorney’s fees, or notifying the Court that

plaintiffs will proceed with their suit by filing a Rule 60(b) motion to rescind this

dismissal without prejudice in light of a perceived default by defendants.

       In the event that the settlement fails and plaintiffs elect to proceed with their

lawsuit, they will make a precise accounting of any credits to which defendants are

entitled as a result of payments made under the settlement agreement.

       In the event that plaintiffs go forward with their lawsuit, defendants, in

addition to the credit they will receive against claims made against them for any

payments made under the settlement agreement before default, will also be

afforded all affirmative defenses and potential counter-claims, whether available

at law or in admiralty.

       DATED this 7th day of August, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00299-SLG, Shangin, et al. v. Carlson, et al.
Order of Dismissal without Prejudice with Retained Jurisdiction
Page 3 of 3
      Case 3:19-cv-00299-SLG-DMS Document 17 Filed 08/07/20 Page 3 of 3
